The facts sufficiently appear in the opinion.
This is an appeal from a judgment and decree given *Page 226 
against defendant, and in favor of the plaintiff, and from an order denying defendant's motion for a new trial. The judgment is for costs of suit.
By the decree, the defendant, her agents, etc., "are perpetually enjoined and restrained from allowing any water to flow in her ditch, designated in the pleadings and evidence in said cause as the `Blaisdell Ditch,' until said defendant, Mrs. J. A. Blaisdell, first restores the box in the said ditch at the same place it occupied when removed by the said defendant, and from allowing more water to flow in said ditch than it will safely carry."
It is specified in the statement, on motion for new trial, that the court erred in making certain findings of fact for the plaintiff, and in refusing to make certain findings asked for by the defendant, and counsel for appellant makes a lengthy written argument thereon. But neither the said findings so made nor the proposed findings so refused are embodied in the statement on motion for new trial, and are therefore no part of the record on appeal. This rule is so well settled that it is not worth while to cite authorities.
Appellant's counsel contends that the only issue in the case is "as to whether it was the duty of respondent or the appellant to place the boxes in said ditch and keep them in repair."
To this issue we direct our attention.
It appears that at one time the appellant was the owner of a certain eighty-acre tract of land, now owned and occupied by the respondent, and also of another tract adjoining said eighty-acre tract, which latter tract the appellant still owns and occupies.
It appears that in 1872, by a conveyance from the appellant, the respondent became the owner of the said eighty-acre tract, and on the 1st day of January, 1873, respondent moved thereon, and ever since has been the owner and occupant thereof.
It appears that some time prior to said conveyance the appellant constructed an irrigating ditch, now called the "Blaisdell Ditch," which ran through said land conveyed to respondent, and on down to the land that appellant still *Page 227 
owns and occupies, for the purpose of irrigating the latter land.
It appears that the course of said ditch ran by and along the front side of the dwelling house, then and ever since situated upon the land now owned and occupied by the respondent, and distant therefrom two to six feet; that the said course of said ditch has not been changed; and that said house is and has been respondent's dwelling house ever since she moved on her said land in 1873.
As to the dimensions of said ditch when first constructed by appellant, which it seems was in 1863 or thereabouts, the testimony is conflicting. There is evidence on the part of the respondent tending to show that at that time it was but from fifteen or sixteen inches wide, and seven or eight inches deep, and so remained for a number of years after the respondent became the owner and occupant of her said land and premises, and up to the year 1881 or 1882; that the appellant in said year 1881 or 1882, and from time to time thereafter, and against the consent and express protest of the respondent, widened and deepened said ditch, and increased the volume of water therein, until the safety of said house was endangered, and the free use and comfortable enjoyment by the respondent of said premises were obstructed thereby.
It appears that, before said enlargement of the ditch and increase of the volume of water, the respondent was not injured or inconvenienced by said ditch nor by the appellant's use thereof.
It appears that W. A. Martin, respondent's son-in-law, placed a wooden box, or three boxes joined together, in said ditch, over fifty feet in length, along and by said house, in 1886. for the purpose of remedying said obstruction. There is evidence tending to show that said boxes were so placed with the full knowledge of the appellant at the time and without objection from her. It appears that Martin placed said boxes as aforesaid on his own motion and at his own expense; the respondent objecting thereto on the ground that it was the duty of appellant, as she claimed, to box up said ditch. *Page 228 
It appears that said boxing of said ditch was necessary to remedy said obstruction, and did so up to the year 1898, when, the lower section of said boxes having become decayed so as to partially obstruct the flow of water through said ditch to appellant's ranch, the appellant entered and removed all three sections of the boxes from said ditch, left the ditch open, and flowed water in large quantities through it to her ranch, and thereby again obstructed and interfered with respondent's free use and comfortable enjoyment of her said property, and so continued to do; claiming that it was the duty of the respondent in the first instance to box said ditch, as aforesaid, for her own protection, and that it was not, and is not now, the duty of the appellant to box the same.
It appears that, at the time said boxes were placed in said ditch, the ditch, and the appellant's said use thereof, had become a nuisance to the respondent by reason of the same being an obstruction and interference with her said use and enjoyment of said premises, and that said use of said ditch in its open condition since the removal of said boxes was, and a like future use will be, such nuisance, under section 3273, Gen. Stats.
"Where the easement is of such a character that a want of repair injuriously affects the owner of the servient land, it becomes not only the right, but the duty, of the owner of the easement to cause all necessary repairs to be made. As, for instance, if one has an aqueduct by pipes or a gutter across the land of another, he is bound to keep these in repair, so that the owner of the land shall not be damaged by want of such repair." (Washb. Easem., 3d ed., p. 686, and note 3.)
"The burden of the dominant tenement cannot be enlarged to the manifest injury of the servient estate by any alteration in the mode of enjoying the former." (NorthFork Water Co. v. Edwards, 121 Cal. 662, 54 P. 69.)
It is the right of both parties to insist that the easement remain substantially as it was at the time of its acquisition. (6 Am.  Eng. Enc. Law, 149, and note 1.)
In this case the appellant did not acquire a right to increase the width and depth of said ditch, or to increase the volume of the water therein, to the extent of obstructing *Page 229 
the respondent's free use and enjoyment of her property as aforesaid.
We are of opinion that it was the duty of appellant "to place the boxes in said ditch and keep them in repair."
The judgment and order appealed from are affirmed.